DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 9/10/2021.
3.	The IDS submitted on 9/10/2021 is considered and entered.
4.	Claims 1-18 are pending. All the pending claims are examined herein below.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondrk et al (US 2018/0348967) .
Kondrk et al (“Kondrk”), in one embodiment, is directed to for using applications allows the electronic device to provide quick and easy access to applications to the user, along with guiding the user through which applications to use and how to use them, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by reducing the number of user inputs needed to access the information and their corresponding information), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently [0247].

Note: the highlighted portion are from the applied art, Kondrk.

As per claim 1, an application identifier (e.g., name, icon or affordance for the application)  display method, applied to a terminal device and comprising: 
receiving a first input performed by a user ( e.g. tapping within card 610j , Fig. 6NN  ) ; and 
see card 610J with scroll control in Fig. 6OO) on a target page (e.g. user interface 602 )  in response to the first input, wherein the scroll bar control is used to display at least one of a first-type application identifier or a second-type application identifier (see for example App of the day Apps (type) in Fig. 6NN), the target page is a page of a desktop of the terminal device, the first-type application identifier is an application identifier in a page of the desktop other than the target page, and the second-type application identifier is an application identifier of an area in which the scroll bar control is located on the target page before the scroll bar control is displayed (for example as shown in Fig. 6NN, user interface 602 (the target page) shows three type or group of applications (i.e., photography, Game of the day and Apps of the day are shown).

As per claim 2, Kondrk further disclose that the method according to claim 1, wherein a first application identifier is displayed in a first position, a second application identifier is displayed in a second position, the first position and the second position are different positions in the scroll bar control, and the first position is a display position before the second position in the scroll bar control (see the different placements of the applications in Figs. 6NN-6UU); and 
the first application identifier is an application identifier preset by the user in the scroll bar control, and the second application identifier is an application identifier in the scroll bar control other than the application identifier preset by the user (See  a plurality of applications identifiers in Figs. 6NN-6UU).

As per claim 3, Kondrk further disclose that the method according to claim 1, wherein application identifiers in the scroll bar control are arranged based on a target display priority, and the target display priority is determined based on a use parameter of an application identifier in the scroll bar control (as shown in several figures such as Figs. 6NN-6UU, application identifier icons/affordance in each card (scroll bar control) are placed alphabetically); and 
the use parameter comprises any one of following: use duration of the application identifier and use frequency of the application identifier (frequently used applications such as phone 416, mail 418, browser 420 and IPod 422 are shown displayed in Fig.4A and [0149]. Furthermore, applications available for download to device 500 incudes most popular (i.e.,  frequently accessed/used applications , see [0267 and 0287]). 

As per claim 4, Kondrk further disclose that the method according to claim 1, wherein the first input comprises a first sub-input, a second sub-input, and a third sub-input as illustrated in Figs. 6NN-6UU, the user continuously (first and second inputs) swiping/scrolling the application icons within the card 610j (scroll bar control);  and 
the displaying a scroll bar control on a target page in response to the first input  user ( e.g. tapping/swiping  within card 610j , Fig. 6NN  triggers/displays card 610J with scroll bar control in Fig. 6OO) comprises: 
displaying a first page in response to the first sub-input, wherein the first page comprises a first control ([0199] user interface 602 displays various information relating to one or more applications that are currently being featured for download to device 500 for various reasons.  Furthermore the user interface 602 comprises  updated page that includes card 610J with scroll bar control in Figs. 6NN-6OO).
executing a target action corresponding to the first control in response to the second sub-input performed on the first control (as illustrated in Figs. 6NN-6OO, the user action scrolling to the indicated direction adds an application identifier to the scroll bar control); and 
displaying the scroll bar control on the target page in response to the third sub-input, wherein the target action comprises at least one of starting the scroll bar control, hiding a border as illustrated in Figs. 6NN-6OO, the user action scrolling to the indicated direction adds an application identifier to the scroll bar control);

As per claim 5, Kondrk further disclose that the method according to claim 1, wherein after the displaying a scroll bar control on a target page, the method further comprises: receiving a second input performed by the user on the scroll bar control; and in response to the second input, updating an application identifier displayed in the scroll bar control (as illustrated in Figs. 6NN-6UU, the user continuously (first and second inputs) swiping/scrolling the application icons within the card 610j (scroll bar control)  further updates the application identifier currently displayed in the scroll bar control, see updated Apps in the Apps of the day  in Figs. 6NN-6UU).

As per claim 6, Kondrk further disclose that the method according to claim 5, wherein the updating an application identifier displayed in the scroll bar control comprises: updating P third application identifiers currently displayed in the scroll bar control to P fourth application identifiers, wherein P is a positive integer (as illustrated in Figs. 6NN-6UU, the user scrolling the application icons within the card 610j (scroll bar control)  further updates the application identifier currently displayed in the scroll bar control, see updated Apps in the Apps of the day  in Figs. 6NN-6UU).

As per a terminal device claims 7-12, these claims recite limitations that are similar to that of method claims 1-6; thus, the rational/citations applied to the method claims are applied to the terminal device claims, respectively.
.
CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150199110 A1 [0011] according to one of aspects, a control method is executed by an electronic device including a display configured to display a screen where a plurality of icons each corresponding to an application are arranged. The method includes: detecting an attitude of the electronic device; and displaying a screen where the icons are arranged in a first pattern on the display when a first attitude is detected, and displaying a screen where the icons are arranged in a second pattern on the display when a second attitude is detected.

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173